Russell, J.
• Richbourg and Mitchell owed a bank a past-due note. In order to pay that debt the present note, signed by Richbourg, Mitchell, and Tucker, was executed, Tucker signing as surety .only. When this note became due Tucker paid it and had it transferred to him. At the time this note was made, Richbourg told Tucker that the debt for which he had become liable on the first note’ was in fact Mitchell’s, but, other than Richbourg’s unsworn statement as to this fact, there was no proof. Mitchell being out of the State and not subject to service of process, Tucker sued Richbourg and recovered a judgment for the full amount of the note. Held, .that as to the second note, Tucker and Richbourg were not cosureties so as to make the latter liable for contribution only, and that this is true irrespective of what the relationship may have been between Richbourg and Mitchell as to the note which was paid by the execution of the note sued on. Judgment affirmed.
Complaint; from city court of Sandersville — Judge Jordan. November 1, 1910.
Evans & Evans, for plaintiff in error.
J. E. Hyman, Hardwick & Wright, contra.